Citation Nr: 0935481	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In March 2009 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not etiologically 
related to service.

2.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Recitation of the Evidence

The Veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was as a supply officer.  The Board notes, 
however, that the Veteran has supplied documentation showing 
he was located with an infantry group that was exposed to 
various rockets and artillery fire; this documentation was 
used in part for a separate granted claim for service 
connection for posttraumatic stress disorder (PTSD).  Thus, 
there is an indication that the Veteran had exposure to loud 
noise in service.  

Service treatment records show that the Veteran had normal 
hearing bilaterally at the time of his induction examination 
in June 1966 and that his hearing was normal bilaterally at 
his separation examination in December 1969.  In addition, 
the service treatment records are negative for any complaints 
of hearing loss and tinnitus.

VA treatment records from June 2007 show the Veteran 
complained of ear and hearing problems, including a 
"swhooshing" sound.

A January 2008 VA audiological examination was conducted in 
response to the Veteran's VA claims of service connection for 
hearing loss and tinnitus.  The examiner reviewed the 
Veteran's claims file as part of the examination.  The 
examiner noted that the Veteran reported he served as an 
infantry officer and was exposed to noise from small weapons, 
rockets and artillery.  The Veteran denied a history of non-
military noise exposure.  The audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
40
LEFT
20
20
35
40
65

The Veteran was noted to have speech recognition of 92 
percent in each ear.  Given the audiometric findings, the 
Veteran has bilateral hearing loss as defined by VA.  See 
38 C.F.R. § 3.385.

The VA examiner diagnosed mild sensorineural hearing loss in 
the Veteran's right ear and mild to moderately severe 
sensorineural hearing loss in his left ear.  The examiner 
found that the Veteran had tinnitus and reported he first 
noticed it approximately thirty-nine years prior.  The 
examiner opined that the Veteran's hearing loss and tinnitus 
was less likely as not caused by or a result of his military 
service and military noise exposure.  The examiner's 
rationale was that although exposure to noise related to 
combat can cause hearing loss and tinnitus, the Veteran's 
separation physical performed on December 10, 1969 showed 
normal hearing in both ears, with no complaints of hearing 
loss and tinnitus in either ear.  

At a March 2009 hearing, the Veteran testified that he was 
exposed to the noise from thousands of artillery rounds, 
hundreds of rockets, and an ammunition dump explosion during 
service.  It was after the ammunition dump explosion that he 
first noticed the ringing in his ears.  He testified that in 
an infantry battalion, you would not complain about 
everything, because if you did and were "supply," the 
"grunts" would look negatively upon you.  The Veteran 
testified that his wife complained about his inability to 
hear from the time of their marriage in 1969.  The Veteran 
also testified that he wasn't receiving treatment for his 
hearing loss because he was told that there really wasn't 
anything that could be done about it.  He testified that he 
went for a hearing test about thirty-three or thirty-four 
years ago, but could not remember the name of the person who 
did the testing.  The Veteran indicated that the test results 
showed his hearing on the low end of the normal range at that 
time.

Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus because they are related 
to his exposure to noise from small weapons, rockets, 
artillery and an ammunition dump explosion during service.  
He did not wear any hearing protection during this exposure.   

In this case the Veteran currently has tinnitus and bilateral 
hearing loss.  The question that must be answered is whether 
or not the bilateral hearing loss and tinnitus the Veteran 
currently has was caused by his military service.  The 
Veteran contends he was exposed to acoustic trauma in his 
military service.  Given the record before the Board, there 
is no reason to doubt his credibility that he was exposed to 
loud noise during his service.  

However, while the Veteran has stated his belief that his 
exposure to noise during military service caused his 
bilateral hearing loss and tinnitus, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Although the Veteran is competent to describe tinnitus 
symptoms and their continuous effect to the present, the 
contemporaneous medical evidence during service does not 
corroborate any of these problems or complaints.  There are 
no service treatment records at all documenting any 
complaints or treatment in service regarding tinnitus or 
hearing loss, including a separation examination that was 
devoid of any notations regarding hearing problems or issues 
with the Veteran's ears.  Additionally, there are no medical 
records indicating complaints or treatment for tinnitus or 
hearing loss within the first year after discharge from 
active duty service.  As noted previously, the earliest post-
service reference in the claims file to any issues with 
hearing loss or tinnitus is in a June 2007 VA treatment 
record.

The length of time between the Veteran's discharge from 
service and his diagnosis of bilateral hearing loss and 
tinnitus is probative evidence against his claim.  The record 
shows that the Veteran did not have bilateral hearing loss 
and tinnitus during service or within a year of discharge 
from service and there is no medical evidence linking current 
hearing loss and tinnitus to service.  Not only is there no 
medical evidence in support of the Veteran's claim, there is 
also medical evidence against the claim.  As noted above, in 
January 2008 a VA audiologist opined that the Veteran's 
bilateral hearing loss and tinnitus were unrelated to his 
military service.

For the Board to conclude that the appellant's bilateral 
hearing loss and tinnitus had its origin during military 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  


The Board concludes that the preponderance of the evidence is 
against this claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for 
bilateral hearing loss and tinnitus must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23353 
(April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in June 2007, before the adverse rating decision that 
is the subject of this appeal.  In this June 2007 letter the 
Veteran was given the specific notice required by Dingess, 
supra.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The RO has obtained the Veteran's service treatment records 
and VA medical records.  The Veteran has also been provided a 
VA medical examination, with opinions.  The Veteran testified 
before the undersigned.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any additional obtainable pertinent 
records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


